PER CURIAM.
The appellant, Dude Emshwiller, appeals the sentences entered against him by the trial court. On April 19, 1983, appellant was sentenced to serve two concurrent terms of fifteen years imprisonment on two counts of aggravated battery. § 784.-045(l)(b), Fla.Stat. (1981). See 443 So.2d 488. The trial court retained jurisdiction over the first half of both sentences.
*1340Section 947.16(3), Florida Statutes (Supp. 1982), provides that when any person is convicted of two or more felonies and concurrent sentences are imposed, the trial court may retain jurisdiction over the offender only on the first half of the maximum sentence imposed for the highest felony charged and proven. The trial court, therefore, erred in retaining jurisdiction over both counts of the information. Maddox v. State, 438 So.2d 959 (Fla. 2d DCA 1983).
We, accordingly, remand this cause to the trial court with instructions that it strike the reservation of jurisdiction from one of the fifteen-year sentences. We affirm the judgment and sentences in all other respects.
Remanded with instructions.
RYDER, C.J., and DANAHY and SCHOONOVER, JJ„ concur.